Citation Nr: 1621680	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to May 30, 2012, and 70 percent thereafter.

2.  Entitlement to a compensable initial disability rating for right arm impingement syndrome prior to May 30, 2012, and a disability rating in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for status post epididymodeferentectomy with history of epididymal cyst with chronic epididymitis (hereinafter, epididymitis) from October 1, 2008. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002, from February 2003 to May 2004, and from July 2007 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded by the Board in February 2011.

In July 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

In a May 2016 statement, prior to the promulgation of a decision in the appeal,     the Veteran's representative withdrew from appeal the claims for entitlement to increased disability ratings for PTSD, right arm impingement syndrome, and epididymitis.




CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals as to the issues of entitlement     to increased disability ratings for PTSD, right arm impingement syndrome, and epididymitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following an award by the RO of increased disability ratings with respect to all     of the issues on appeal as well as a total disability rating based on individual unemployability, the Veteran's representative submitted a statement indicating    that the Veteran was satisfied with the pending appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to increased initial disability ratings for PTSD is dismissed.  

The appeal as to the issue of entitlement to increased initial disability ratings for right arm impingement syndrome is dismissed.  

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for epididymitis from October 1, 2008, is dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


